DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 12, 2021 and April 19, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. CN 105996822 A by Zhou et al., hereinafter ZHOU.  Citation to ZHOU will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, ZHOU discloses a blender (Fig. 1; ¶[0022]) comprising:
a container body (2 in Fig. 1; ¶[0022]) to receive food;
a blender body (1 in Fig. 1; ¶[0022]) to support the container body;
a container lid (Fig. 1 shows a lid on container body 2) to open and close an upper opening of the container body;
a discharge part (3 in Fig. 4; ¶[0022]) to guide a discharge of liquid or foreign matter accumulated on an upper surface of the blender body to an outside,
wherein the discharge part comprises:
a discharge hole (301 in Fig. 4; ¶[0022]) to discharge the liquid or foreign matter accumulated on the upper surface of the blender body; and
a discharge hose (6 in Fig. 4; ¶[0024]) provided inside the blender body to guide the liquid or foreign matter discharged through the discharge hole.
Regarding Claim 2, ZHOU anticipates the blender of Claim 1 as explained above.  ZHOU further discloses a discharge guide (4 in Fig. 4; ¶[0024]) provided at the blender body (1 in Fig. 1), the discharge guide to support the discharge hose (6 in Fig. 4).
Regarding Claim 3, ZHOU anticipates the blender of Claim 2 as explained above.  ZHOU further discloses the blender body (1 in Fig. 1) includes a motor assembly (see “Motor Assembly” annotation to Fig. 4 of ZHOU below) to generate a rotational power, and the discharge guide (4 in Fig. 4) is provided on an upper surface of the motor assembly.

    PNG
    media_image1.png
    491
    455
    media_image1.png
    Greyscale

Regarding Claim 4, ZHOU anticipates the blender of Claim 3 as explained above.  ZHOU further discloses the motor assembly (see “Motor Assembly” annotation above) includes a seating guide surface (see “Seating Guide Surface” annotation to Fig. 4 of ZHOU provided above) to seat the discharge guide (4 in Fig. 4) thereon.
Regarding Claim 5, ZHOU anticipates the blender of Claim 4 as explained above.  ZHOU further discloses the motor assembly (see “Motor Assembly” annotation above) includes a motor housing (the portion annotated “Motor Assembly” in the reproduction of Fig. 4 is a motor housing which houses the motor of the blender housed therein), and
the seating guide surface (see “Seating Guide Surface” annotation above) is disposed on an upper surface of the motor housing (Accommodating cavity 101 in Figs. 3 and 4 is shown fastened to the upper surface of the motor housing which houses the motor shaft.  Discharge guide drain pipe 4 is shown seated in a seating surface integral with accommodating cavity 101.).
Regarding Claim 6, ZHOU anticipates the blender of Claim 5 as explained above.  ZHOU further discloses the seating guide surface (see “Seating Guide Surface” annotation above) is formed slanting downward (¶[0022] discloses drainage groove 3 is inclined to facilitate drainage).
Regarding Claim 19, ZHOU anticipates the blender of Claim 1 as explained above.  ZHOU further discloses the blender body (1 in Fig. 1) includes a hose holder (501 in Fig. 4; ¶[0024]) at a lower end of the blender body and a lower end of the discharge hose (6 in Fig. 4) is fixed to the hose holder (hose 6 is fixed to drain pipe 501 in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Chinese Patent Publication No. CN 206462904 U by Zhou, hereinafter ZHOU ‘904.
Regarding Claim 7, ZHOU anticipates the blender of Claim 6 as explained above.  ZHOU does not disclose discharge guide drain pipe 4 in Fig. 4 comprises:
a seating surface disposed on the upper surface of the motor housing;
a pair of side surfaces bending upward and extending from opposite ends of the seating surface;
an inner surface connecting the pair of side surfaces to each other; and
a discharge guide surface extending from the seating surface and being in contact with the seating guide surface.
ZHOU ‘904 teaches a blender body (1 in Fig. 1; ¶[0022]) with a discharge part (4 in Figs 1 and 2; ¶[0022]) that has a discharge hole (41 in Fig. 2; ¶[0022]) to discharge liquid accumulated on the upper surface of the blender body through flexible conduit used as a discharge hose (¶[0027]).  Discharge part 4 is shown in Fig. 1 with:
a seating surface disposed on the upper surface of the motor housing (the right-hand end of discharge part 4 is shown disposed on an upper surface of the motor housing as annotated on Fig. 1 of ZHOU shown below);
a pair of side surfaces (see “Side Surfaces” annotation to Fig. 1 of ZHOU ‘904 below) bending upward and extending from opposite ends of the seating surface (the “Side Surfaces” meet these limitations);
an inner surface (see “Inner Surface” annotation to Fig. 2 of ZHOU ‘904 shown below) connecting the pair of side surfaces to each other (the “Inner Surface” connects the “Side Surfaces” as shown in Fig. 1); and
a discharge guide surface (42 in Fig. 2; ¶[0026]) extending from the seating surface and being in contact with the seating guide surface.

    PNG
    media_image2.png
    264
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    225
    346
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the discharge part ZHOU ‘904 teaches in place of the straight drain pipe discharge part ZHOU discloses when the motor assembly prevents uses of a straight drain pipe discharge part within the blender housing as ZHOU ‘904 suggests in ¶[0026].
Regarding Claim 20, ZHOU anticipates the blender of Claim 1 as explained above.  ZHOU does not disclose a blocking rib disposed at the discharge hole, the blocking rib to block an introduction of the foreign matter having a predetermined size into the discharge hole.
¶[0023] of ZHOU ‘904 teaches ejector rod 21 (Figs. 1-4) is disposed within the hole through which accumulated water on the surface of the machine base passes such that water flows along the ejector rod itself.  Ejector rod 21 blocks foreign matter from entering the hole.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to minimize the possibility of foreign matter damaging the electrical components within the blender housing of ZHOU by preventing foreign matter from entering the housing through discharge hole 301 of discharge part 3 by partially blocking the discharge hole opening with structure, such as ZHOU ‘904 does with push rod 21, to block foreign matter of a certain size to enter the discharge part.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10-18 are objected to due to their dependency upon Claim 9.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-18 claim details of the discharge guide not disclosed, taught, nor suggested by the prior art with such specificity as the claims require.  Claim 8 specifies the inner surface of the discharge guide is curved with respect to the center of the blender body.  ZHOU ‘904 discloses an inner surface as explained above.  But, ZHOU ‘904 does not disclose the detail of a curved inner surface.  Claim 9 specifies the discharge guide has a surface with an inclination corresponding to an inclination of the seating guide surface.  ZHOU ‘904 disclose a discharge guide with an inclined surface.  However, ZHOU ‘904 does not disclose, teach, nor suggest the specificity of the inclination corresponding to an inclination of the seating guide surface, which is part of the motor assembly housing not described in detail by ZHOU ‘904.  Claims 10-18 all depend from Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Korean Patent Publication No. KR20130079958A by Weh discloses a blender with a discharge guide pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725